PER CURIAM.
Based upon our review of the appellant’s complaint filed in the action below, we affirm the dismissal of the libel count, but without prejudice for the appellant to amend to state a proper cause of action. See Hay v. Independent Newspapers, Inc., 450 So.2d 293, 294-95 (Fla. 2d DCA 1984); Miami Herald Publishing Co. v. Ane, 423 So.2d 376, 388 (Fla. 3d DCA 1982). We however, affirm, with prejudice, the dismissal of the intentional infliction of emotional distress count as we deem the allegations, taken as true, to be insufficient, as a matter of law, to state a cause of action. See Clemente v. Home, 707 So.2d 865, 866 (Fla. 3d DCA 1998).
Affirmed as modified.